In electing you to your high office last week, Mr. President, 
the General Assembly also identified itself with the victory of freedom and 
democracy throughout Europe. I should like to congratulate you on this and 
greet you as the representative of a country with which we have a close and 
long-standing friendship. 
For you, Mr. Secretary-General, this is the first session of the General 
Assembly since you took office. For the determination and energy with which 
you have set about the huge tasks ahead you deserve the appreciation of us all. 
I extend a special welcome to the representatives of those countries that 
have been admitted to our Organization since the last session of the General 
Assembly. 
The world breathed a sigh of relief when the East-West confrontation 
ended at long last. There was an almost tangible euphoria of peace. Since 
then we have come back down to earth. Freedom has opened the door not only to 

historic opportunities but, unfortunately, to the old demons as well: blind 
nationalism and hegemonic aspirations, xenophobia and religious fanaticism. 
In this process, the dramatic changes to the political map are far from having 
settled down. The impact of the quake cannot yet be fully assessed, nor can 
we rule out further tremors. But despite all our new problems we must not 
forget that hardly any previous generation had such opportunities to live in 
peace, harmony and prosperity with its neighbours. We can therefore look to 
the future with confidence. 
And this opportunity extends beyond Europe. The termination of the 
East-West conflict has paved the way for the settlement of conflicts in the 
southern hemisphere as well, conflicts which for decades seemed insoluble. In 
the Middle East, in southern Africa and in Cambodia the parties involved are 
moving towards each other in a manner that would have been inconceivable in 
the days of the ideological proxy wars. 
Thus my message is: let us continue to be guided by the vision of a 
better, a more equitable world. With great perseverance, we have ended the 
East-West confrontation. We now need the same commitment, the same stamina, 
to build a new order. We must keep in mind the new energies that have been 
released and harness them for peace and for mankind. 
By establishing European union, the European Community is trying to seize. 
the chance of the century for the entire continent. It is the vision of a 
truly united Europe. The affirmation of this union by our French friends has 
kept alive the chance to make that vision a reality. 
 
However, Governments must also take their citizens along with them on 
this road to Europe. Europe does not grow out of treaties; it grows from the 
hearts of its citizens or it does not grow at all. Strengthening their 
confidence in Europe's common future remains the principal task of Community 
policy in the months ahead. Although the dissatisfaction, uncertainty and 
lack of understanding that have become apparent in nearly all countries cannot 
simply be dismissed, no changes to the Treaty of Maastricht are needed to 
cushion some of the effects. 
The European Community is not only a model of hope and prosperity for 
Eastern Europe; it has also developed new forms of cooperation and partnership 
with the developing countries. Its path towards integration has inspired many 
regional initiatives in Asia, Africa and Latin America. In the light of this 
global responsibility, too, Europe must come to speak with one voice here at 
the United Nations as well. 
In these times of change, when so much of what was valid yesterday is 
being challenged, when many people in the West see their standard of living, 
their personal security and their national and cultural identity threatened, 
when even more people in the East and in the South do not know today what they 
are going to live on tomorrow, when an army of refugees from war and poverty 
threatens to become a new migration, we shall have to find an answer to the 
question of whether the international community, through its new spirit of 
common endeavour following the cold war, will be capable of mastering the 
challenges of our time. 
There is doubt as to the ability of the political establishment as a 
whole to find solutions, and this applies not only to Europe. There is a huge 
gap between people's expectations and the actual achievements of Governments, 
 
both internally and externally. Governments are under an obligation to 
achieve again greater consistency between verbal commitment and action. 
The historic process of European unification is currently being 
overshadowed by something that was considered inconceivable only a few years 
ago: the return of barbarity to the European house. A war of destruction and 
expulsion is raging in Bosnia and Herzegovina, a conflict which conjures up a 
terrible past. What is happening there and we cannot be clear enough about 
this is genocide. 
The London Conference has underscored the resolve of the community of 
nations to silence the weapons. It has initiated the Geneva negotiating 
process as a common, major effort of the United Nations and the European 
Community probably one of the last chances to secure a political solution in 
the foreseeable future. The co-Chairmen of the conference, Cyrus Vance and 
Lord Owen, have our full support. Germany will play its part in this peace 
conference. But one thing must remain clear: the community of nations will 
never recognize borders that have been changed by force. Those who hope to 
receive assistance from the family of nations later must stop fighting now 
at once. 
Despite cautious signs that the Serbian leaders are perhaps after all 
becoming aware of the consequences of being outlawed by the international 
community, murder and expulsion continue. We have been shocked by the report 
of the Conference on Security and Cooperation in Europe (CSCE) mission on the 
crimes and atrocities perpetrated in the detention camps. We Europeans 
especially must be honest: each day on which innocent civilians are fired at 
and prisoners tortured undermines the credibility and authority of the new 
Europe we aim to build together. 
 
War also prevails in Somalia, the Sudan, Liberia, Afghanistan, Georgia 
and Nagorno-Karabakh. Greed, anarchy and human suffering have assumed 
heart-wrenching dimensions, especially in Somalia. The community of nations, 
though late in doing so, has turned its attention to the starvation, misery 
and want of the people there. It is to be hoped that the efforts of the 
Secretary-General and his Special Representative Mr. Sahnoun will be able to 
restore peace to this sorely tried country and put it back on a sound economic 
foundation. 

What are the conclusions for the international community that must be 
drawn from this situation? Respect for international law and human rights as 
the foundation of peace and international order was one of the main lessons of 
the Second World War. That experience led to the creation of the United 
Nations and the European Community. The aim of overcoming nationalistic 
hegemony, the use of force and violations of human rights by means of 
international and supranational cooperation is still valid. Even setbacks 
must not be allowed to divert us from this just path of law and respect for 
human dignity. There is no reasonable alternative, unless we want to revert 
to the law of the jungle. 
Only if the United Nations or the regional organizations prove capable of 
protecting individual States from external aggression and minorities from 
domestic persecution will it be possible, now that the East-West conflict is 
over, to make the desired transition from policies of national hegemony and 
armament to the rule of law, collective security and economic and social 
development. 
What will this require? Firstly, the system of collective security of 
the United Nations, and of regional arrangements such as the CSCE, must be 
made a powerful instrument of a new world domestic policy. Conflicts are, 
unfortunately, emerging faster than the instruments to contain them. You, 
Mr. Secretary-General, have made extensive proposals with the correct aim of 
making the United Nations, for the first time in its history, what the Charter 
intended it to be: the world community's chief custodian of peace; and that 
aim, I say here, can be achieved. 

"Nip it in the bud!" This must be the golden rule of conflict 
prevention. Diplomatic activity must start before an acute threat to security 
occurs. Such activity must, where necessary, be reinforced by the preventive 
deployment of peace-keeping forces. This proposal has our full support. It 
must be made absolutely clear to a potential aggressor, right from the start, 
that he must expect to be confronted with the whole range of political, 
economic and military sanctions provided for in the United Nations Charter. 
Anyone who holds a protecting hand over the aggressor must expect to be 
isolated, and anyone who breaks sanctions will likewise have sanctions to 
contend with. 
Crucial for collective security is close cooperation between institutions 
such as the United Nations or the CSCE on the one hand and collective defence 
alliances such as the North Atlantic Treaty Organization or the Western 
European Union on the other. Initial steps have been taken in this direction 
in recognition of the fact that, even though the East-West conflict has ended, 
democracies must, firstly, remain capable of defending themselves and the new 
architecture must, secondly, become capable of defending itself. What is 
beyond dispute domestically must also be applied to international security if 
there is to be real order. If all other means fail, the law must, if 
necessary, be protected by military force against those who violate it. This 
is also a lesson from a past that was, for us Germans in particular, a 
disastrous one. This is anchored in the United Nations Charter. 
Germany's contribution to international stability will continue to focus 
on peacemaking, through economic cooperation, protection of human rights, 
humanitarian aid, and international measures to protect the environment. 

However, we must also establish the constitutional basis to enable us to make 
our armed forces available to the United Nations, with the approval of 
Parliament, for peace-keeping and peacemaking assignments. As a reunited and 
sovereign country we must assume all the rights and obligations of a Member of 
the United Nations to avoid any discrepancy between our verbal commitment to 
peace and human rights and our active involvement in their defence. 
The Government and the Parliament of my country will not forget that our 
history commands us to show particular restraint and judgment; but, while 
remaining aware of the past, we must derive the strength and courage to find a 
better future. 
Within the framework of its constitution Germany has already participated 
in United Nations operations for example, in Namibia, Angola, Central 
America, Cambodia and Iraq by providing logistic and organizational support, 
election observers, verification teams and medical personnel. Our relief 
flights to Sarajevo and Somalia have broadened the range of our commitment. 
The reforms you have vigorously initiated, Mr. Secretary General, have 
our full backing. We encourage you to pursue them with determination. The 
appointment of a coordinator for humanitarian assistance has shown, despite 
all the scepticism, that this Organization is capable of change. Further 
reforms should, in our view, focus principally on three areas: 
rationalization of the Secretariat, streamlining its committees and 
procedures, and strengthening the position of the Secretary-General in 
relation to the subsidiary bodies and specialized agencies. This is urgently 
needed, especially in the central area of environment and development. 

The Security Council is the guardian of international peace. Its 
efficiency and credibility are of equal importance. A debate on reforming the 
Council is under way. We Germans will not take the initiative in this 
respect, but if a change in the Council's composition is actually considered 
we too shall make known our intention to seek a permanent seat. 
Secondly, States and regional organizations must assume greater 
responsibility. The United Nations must not be overstrained: the idea that 
it can protect and feed all people afflicted by external or internal war is a 
Utopian. 
Thirdly, we must further develop the international legal system with the 
aim of further protecting mankind and nature. This can now take place in a 
process of fair partnership, free from bloc ideology. This too represents a 
great opportunity in the wake of the East-West conflict. In this process, we 
must bring out the special dimension of law: it demands participation and 
consensus. All are equal before the law. It protects the weak and 
legitimizes the use of force where force is unavoidable. 
No cultural region should try to force its own system of values on 
others. On the other hand, there is a body of human rights universally 
binding under international law which no one should seek to erode, not even on 
grounds of differing cultural traditions. This must be the central message of 
the Conference on Human Rights to be held in Vienna next year. 
Under the Nazi regime, the gravest crimes against humanity were committed 
in the name of Germany. In 1945, the Germans in the western part of our 
country had the good fortune to be able to establish a free, democratic 
society based on the rule of law. Those in the other part of Germany had to 

bear another totalitarian regime until 1990. So we Germans have well and 
truly suffered in this respect. We know from our own experience that a life 
of dignity and fulfilment is not possible without respect for human rights. I 
therefore never tire of repeating my belief that policy, including foreign 
policy, must focus on the individual. It is he who counts. It is he who must 
be protected and saved from injustice. The defence of human rights remains a 
central aim of German foreign policy. 

An effective international legal system must enable people to exercise 
their human rights, afford protection to those whose human rights have been 
violated, and consistently bring the perpetrators to account. Together with 
our partners in the European Community we call for the appointment of a High 
Commissioner for Human Rights. Those who commit genocide, those who commit 
serious violations of human rights - and this, unfortunately, is happening all 
the time all over the world - ask Amnesty International must be brought 
before an international crimes tribunal. I am gratified to note that 
Germany's proposal for such a tribunal is now receiving broad support. The 
International Law Commission should be given a mandate to draw up an 
appropriate statute. 
We shall strive to ensure that the perpetrators of atrocities, no matter 
who they are, are brought to justice. No one should be able to rest in the 
assurance that the matter will be forgotten. This is another reason why we 
need a High Commissioner for Human Rights. His investigations and other 
information should be collated in a register to serve as the basis for 
subsequent criminal proceedings. Our experience with the regime in the former 
German Democratic Republic shows that the fear of such misdeeds being recorded 
is not without effect. Violation of human rights is one of mankind's great 
scourges. We should not spare ourselves the effort needed to expose, denounce 
and prevent them. 
Although the massive East-West confrontation is a thing of the past, 
disarmament, confidence-building and the control of arms exports remain 
essential preconditions for enhancing peace. After an arms race spanning 
decades the new era has made considerable progress in the field of disarmament 
as well. 

Yet the world is still bristling with weapons. We in Europe are the 
first to have begun destroying tanks. The pacification of the North must not 
lead to the South being armed to the hilt. The developing countries do not 
need more tanks and guns but more schools and hospitals. The United Nations 
Register of Conventional Arms must be seen as the point of departure for 
reducing the present irresponsible level of international trade in weapons. 
Preventing the spread of weapons of mass destruction is the most urgent 
task in the field of disarmament today. Germany is determined to play a 
pioneering role in this respect. We are the only country in the world to have 
unilaterally and unconditionally renounced nuclear, biological and chemical 
weapons. 
The Convention imposing a global ban on chemical weapons, which was 
prepared by the Geneva Conference on Disarmament under our chairmanship, is a 
milestone along this road. I call upon all Members of the United Nations to 
signal their support of this Convention during the present session of the 
General Assembly and to sign it without delay. 
The Treaty on the Non-Proliferation of Nuclear Weapons must be extended 
indefinitely in 1995. If we fail to prevent the spread of nuclear weapons, 
mankind will become exposed to a nuclear threat no less frightening than that 
of the cold war. We cannot put the nuclear genie back in the bottle, but we 
must keep it under strict control. This also calls for an international 
convention for the enhancement of reactor safety. 
All these are tasks enough, but the biggest of all is that of 
establishing a new partnership for development and environmental protection 
between poor and rich nations which will make the Earth a fit place for the 
present and future generations to live in. 

The world is grossly unjust. From the day of their birth countless 
people do not have the slightest chance whatsoever of living in conditions 
that could even remotely be described as worthy of the human race. About a 
billion people live in abject poverty and can neither read nor write. Almost 
20 million refugees are trying to escape from want. One fifth of the world's 
population consumes four fifths of all resources and earns 60 times as much as 
the poorest fifth. 
We in the industrialized countries, on the other hand, concerned with our 
own problems which I do not deny exist - forget that, compared with many 
regions of the third world, we live on an "island of bliss". Many of us think 
only of our entitlements, about defending our standards of living. As a 
result, we tend to forget the values of humanity and solidarity. 
Our free system in the West may have won the struggle with 
totalitarianism, but we must now prove that our economic system, our way of 
life, is able to secure lasting development in the eastern and southern 
regions of the globe as well. 
In the third world countries, on the other hand, the recognition must 
continue to grow that they cannot simply make demands on others but are 
themselves primarily responsible for keeping their house in order. The 
Jakarta Conference has confirmed the clear change of attitude in this 
respect. This is an encouraging trend. 
What is the essential requirement? It is to develop a global partnership 
and forms of coexistence in the North and the South which will ensure mutual 
survival. For this we shall have to find a reasonable middle way between the 
completely unrealistic attitude that everything must be achieved at one fell 
swoop and that of resignation, the attitude that it is already too late. 

The North must open its markets to give the weaker economies a genuine 
chance of development. By eliminating protectionism we must strengthen the 
economic foundations of those countries currently fighting for democracy and 
human rights. That is why it is so important to bring the negotiations of the 
General Agreement on Tariffs and Trade (GATT) to a successful conclusion. 
Stabilizing the economy of Eastern Europe and the Commonwealth of 
Independent States must not be done at the expense of development aid. 
Bringing the new democracies in the East and the developing countries into a 
global partnership together was the general objective of the economic summit 
meeting in Munich. Germany, too, has kept its word in this respect. In spite 
of our exceptional domestic situation and our enormous contribution to the 
process of economic recovery in the new democracies between Bug and 
Vladivostok, our development aid budget has continued to grow - even since 
1990. And we shall continue to provide substantial support for measures to 
bridge the poverty gap between North and South. Our offer to make Bonn the 
location for some United Nations development activities should be understood 
in this sense. 
What is required is a radical technological transformation in the fields 
of transport, energy, industrial production, housing and agriculture and a new 
generation of environment-friendly technologies. To implement the results of 
the Rio Conference there will have to be standard reduction levels for carbon 
dioxide emissions as well as effective measures for the protection of forests. 
The most difficult task is at the same time one of the most important 
that of implementing a responsible population policy. This calls for changes 
which considerably affect the rights of the individual. The first step must be 
to improve the social status of women in the developing countries. People 

have a right to determine the size of their family themselves. Family 
planning must be given greater prominence in development strategy. The 
importance of the International Conference on Population and Development 
to be held in 1994 and of the World Conference on Women scheduled for 1995 
cannot be emphasized enough. 
The help provided by the industrialized countries can never be more 
than help towards self-help. One must also draw the necessary conclusion 
from the collapse of communist ideology: totalitarianism renders a 
country incapable of development. 
In a nutshell, what is needed is a departure from short-sighted 
egoism and over-exploitation of nature towards measures to safeguard the 
future, towards more social justice, as well as a balance between ecology 
and economy. In this age of growing individual freedom we must also 
remain capable of demonstrating solidarity and showing consideration for 
the community as a whole. The responsible use of freedom is the real 
challenge at the end of this century. In order to meet this challenge, 
and for the sake of our children's future, the world - East and West, 
North and South must learn together. We must learn to survive together 
in a new world. 
No institution is more suited to be the central authority of this 
learning community than the United Nations. In 1995 it will celebrate its 
fiftieth anniversary. Let us by that date together strengthen this forum 
to make it capable of fulfilling the hopes of people all over the globe. 
Let us not forget: We, the nations, will get the world Organization we 
deserve! 

Hardly any country can have been more affected by the dramatic upheavals 
of our time and by the disparity of opportunity and risk, of hope and anxiety 
about the future, than has Germany. We have been reunited, and for that we 
are grateful very grateful. Our prime task now is to complete the internal 
unification of our nation, and this task pushes us to the limits of our 
resources. None the less, we have contributed more to the economic recovery 
of central and eastern Europe and the members of the Commonwealth of 
Independent States (CIS) than have all other countries together. 
In Europe, our liberal legislation on foreigners has enabled us to take 
in by far the largest number of asylum-seekers probably 400,000 this year; 
220,000 refugees from Croatia and Bosnia and Herzegovina have found refuge in 
our country. We are the biggest attraction in Europe and in the world for the 
massive social migration from East to West and from South to North. In view 
of our still-high level of unemployment and our housing shortage, especially 
in the eastern part of the country, this places an exceptional burden on the 
population. This has to be appreciated if one is to make a fair judgement of 
our people's attitude towards foreigners. 
In emphasizing this point I am not trying to tone it down. The hatred 
demonstrated and the terror perpetrated by a radical minority against 
asylum-seekers in our country brings disgrace on Germany. This I deeply 
regret, but let me add that this is not the attitude of the great majority of 
Germans towards other nationalities. In my country 6.3 million foreigners 
live harmoniously with their German neighbours. Year in, year out, the 
Germans demonstrate their solidarity with other nations through extensive 

relief campaigns, through their generous donations for the benefit of people 
in the former Soviet Union, and through their considerable aid for the Kurds 
and the starving people of Somalia. 
Germany owes its unity to the dismantling of confrontation in Europe and 
to the trust we have gained through our European policy and through our not 
having pursued a national course. We derive from this a responsibility. We 
shall continue to give our full support to European unification and global 
cooperation based on partnership, especially within the United Nations. We 
shall use all our energy in favour of human rights and against oppression, in 
favour of global solidarity and against excessive nationalism. This is the 
essence of the foreign policy of the united Germany for which I stand. 
